Citation Nr: 0018049	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-04 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Determination of the proper initial evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
assigned a 50 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1944 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which granted service connection for 
PTSD and assigned a disability rating of 50 percent.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected PTSD is manifested by 
impaired impulse control and unprovoked irritability, 
inability to function independently, appropriately and 
effectively, neglect of personal appearance and hygiene, 
difficulty adapting to stress, inability to establish and 
maintain effective relationships, spatial disorientation, 
depression, anxiety, paranoia, hypervigilence panic attacks, 
recurrent nightmares, emotional instability, avoidant 
behavior, memory impairment, poor insight and judgment, 
diminished energy, concentration and appetite, but not by 
suicidal ideation, obsessional rituals, illogical, obscure, 
or irrelevant speech or near-continuous panic or depression, 
gross impairment in thought processes or communication, 
hallucinations; inappropriate behavior, inability to perform 
daily life activities, disorientation or serious memory loss.


CONCLUSION OF LAW

The schedular criteria for assignment of an evaluation of 70 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.30, Diagnostic 
Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected PTSD is more 
disabling than contemplated by the current 50 percent 
disability rating.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also is satisfied that the record 
includes all evidence necessary for the equitable disposition 
of this appeal and that the veteran requires no further 
assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. § 
4.7.  The rating is intended to reflect the extent to which a 
disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. at 
126.  Otherwise, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was service connected for PTSD by a December 1997 
rating decision which also assigned a 50 percent disability 
rating pursuant to Diagnostic Code (DC) 9411.  Under 38 
C.F.R. § 4.130, DC 9411 (1999), PTSD is evaluated as follows 
for the 50, 70 and 100 percent ratings, respectively:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name [100 percent].

38 C.F.R. § 4.130.

The first medical evidence of PTSD associated with the claims 
file are VA treatment records from July to October 1997.  
During that period of time, the veteran stated that he had 
stopped drinking alcohol and that he felt paranoid and 
delusional with low energy levels, recurrent nightmares and 
flashbacks of his World War II European combat.  The records 
provide evaluations of his mental status, which include 
findings that the veteran was alert, "fairly oriented" and 
spoke coherently and relevantly.  Other findings included 
high anxiety, moderate paranoia, moderate panic, impaired 
insight and judgment, a "fairly good" or "mildly 
dysphasic" mood and an absence of homicidal or suicidal 
thoughts or auditory hallucinations.  The diagnoses were PTSD 
with anxiety and psychotic features, paranoia and depression 
and a history of alcohol dependence in remission.  In October 
1997, the veteran was alert and oriented, his mood was less 
depressed and he denied suicidal or homicidal thoughts or 
delusions or hallucinations.

The VA physician who examined the veteran in November 1997 
noted the veteran's report of having begun drinking alcohol 
in excess during service.  He also reported having been 
married three times and divorced twice because of his alcohol 
consumption and spousal abuse.  He had married his current 
wife in 1994.  The veteran stated that he had had at least 
two jobs since his separation from service, one of which he 
lost after assaulting a foreman, another of which he held for 
22 years until his retirement.  The veteran complained of 
current hypervigilence, paranoia, nightmares and sleep 
impairment, intrusive thoughts, anger outbursts, 
irritability, poor concentration, avoidance of noise and 
crowds, uncontrolled crying and social withdrawal.  The 
examining physician found that the veteran's grooming and 
hygiene were appropriate, his speech was loud but normal, as 
was his mood, motor function, thought flow, thought content 
and cognition, except for an occasional short term memory 
lapse.  The veteran's affect ranged from tearful and sad to 
hostile.  The examiner noted that the veteran no longer had 
an alcohol-related psychotic disorder with hallucinations and 
assigned a Global Assessment of Functioning (GAF) score of 
45, based upon the veteran's recurrent nightmares, emotional 
instability, avoidant behavior and mild memory impairment.

VA treatment records from January to March 1998 include a 
report from the veteran's wife that he had become 
increasingly "nervous" and paranoid, heard "roaring" 
noises and couldn't sleep.  She further stated that he was 
not homicidal or suicidal and that he did not present a risk 
to himself or others.

A May 1998 VA Social Work Survey disclosed that the veteran 
had had at least three jobs since his separation from 
service, some or all of which he had been fired from because 
of alcohol abuse and bad temper.  The survey also stated that 
the veteran had stopped drinking in about 1995.  The 
veteran's wife reported that he required her presence 24-
hours a day, that he was still delusional, had dizzy spells 
and "episodes of screaming", both awake and asleep, and 
that he sometimes neglected his personal grooming and 
hygiene.

The veteran told the VA physician who examined him in May 
1998 that he had twice served prison time because of spouse 
abuse but that his current relationship with his wife and 
children was good.  His wife stated that the veteran 
sometimes frightened her when he became very agitated and 
screamed and shook.  The veteran himself reported anxiety, 
social withdrawal, paranoid fear that people were trying to 
poison him, hypervigilence, twice-a-week flashbacks and 
nightmares at least once a month.  The veteran also 
acknowledged sleeping four to six hours a night and denied 
hallucinations, manic or obsessive-compulsive symptoms, and 
denied feeling worthless, hopeless or lacking interest in 
life, although he reported that sometimes he felt helpless.  
The examiner found the veteran cooperative, with diminished 
energy, concentration and appetite, normal cognition, 
psychomotor and motor activity, speech and interaction, goal-
directed thought, "fine" mood, congruent affect, absence of 
suicidal and homicidal ideation or delusions, intact memory, 
and fair insight and judgment.  The examiner assigned a GAF 
score of 50.

In an affidavit signed in February 1998, the veteran stated 
that he had worked for 12 employers since separation from 
service, that he stayed at his last job for more than 20 
years and that he had not worked since 1980.  The affidavit 
referred only to the veteran's employment experiences before 
his 1980 retirement.

Upon consideration of all the evidence of record, the Board 
finds that PTSD manifestations more nearly approximate those 
required for a 70 percent disability rating.  While there is 
no medical evidence of suicidal ideation, obsessional 
rituals, illogical, obscure, irrelevant speech or near-
continuous panic or depression, the record does include 
evidence of impaired impulse control and unprovoked 
irritability, inability to function independently, 
appropriately and effectively, neglect of personal appearance 
and hygiene, difficulty adapting to stress, inability to 
establish and maintain effective relationships and spatial 
disorientation.  Although the veteran maintained a good 
relationship with his wife, there also is evidence that the 
veteran needs her constant presence and assistance.  
Similarly, there is no evidence of a cognitive deficit, but 
the veteran also was consistently paranoid and his insight 
and judgment ranged from poor to no better than fair.  
Furthermore, his GAF scores of 45 and 50 indicate a serious 
level of social and occupational impairment consistent with a 
70 percent rating.  See The American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed., 1994), (DSM-IV), adopted by VA at 38 C.F.R. §§ 4.125 and 
4.126 (1999).

The veteran's symptoms, however, do not support an evaluation 
of 100 percent for PTSD, as the record includes no medical 
evidence of gross impairment in thought processes or 
communication, hallucinations, inappropriate behavior, 
inability to perform daily life activities, disorientation or 
serious memory loss.

The Board concludes that the medical evidence shows that the 
veteran's PTSD has manifested itself to a degree sufficient 
to warrant a 70 percent schedular rating.  The symptomatology 
associated with the veteran's PTSD is not shown to more 
nearly approximate the schedular criteria for the next higher 
100 percent evaluation.  See 38 C.F.R. § 4.7.

In reaching its decision the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show his PTSD to be so exceptional or unusual, with 
marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Subject to the provisions governing the payment of monetary 
benefits, an evaluation of 70 percent for PTSD is granted.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

